  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO STOCKERYALE, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.



SECURED CONVERTIBLE NOTE

        FOR VALUE RECEIVED, STOCKERYALE, INC., a Massachusetts corporation
(hereinafter called the “Borrower”), hereby promises to pay to LAURUS MASTER
FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House,
South Church Street, Georgetown, Grand Cayman, Cayman Islands, Fax: 345-949-8080
(the “Holder”) or its registered assigns, on order, without demand, the sum of
Five Hundred Thousand Dollars ($500,000) (the “Principal Amount”), together with
any accrued and unpaid interest, on December ___, 2007 (the “Maturity Date”).

        The following terms shall apply to this Note:


ARTICLE I


INTEREST

1.1 Interest Rate. Interest payable on this Note shall accrue at the annual rate
of the Prime Rate plus 2.00% (but in no event less than 6.0% per annum) (subject
to adjustment as hereafter provided based upon fluctuation in the volume
weighted average price of Borrower’s common stock (the “Common Stock”) and be
payable in arrears commencing one month from the date hereof and on the first
business day of each consecutive calendar month thereafter, and on the Maturity
Date, accelerated or otherwise, due and payable as described below (the
“Interest Rate”). Interest shall be computed on the basis of actual days elapsed
in a year of 360 days. “Prime Rate” means the “base rate” or “prime rate”
published in the Wall Street Journal from time to time. The Interest Rate shall
be increased or decreased as the case may be for each increase or decrease in
the Prime Rate in an amount equal to such increase or decrease in the Prime
Rate; each change to be effective as of the day of the change in such rate. If a
registration statement covering the resale of the Common Stock underlying this
Note and the Warrant issued pursuant to the Securities Purchase Agreement (as
hereafter defined) becomes effective and remains effective, and the volume
weighted average price of the Common Stock for 10 consecutive trading days
during any calendar month (the “Volume Weighted Average Price”) is greater than
the Fixed Conversion Price, then the applicable annual interest rate for such
month shall be decreased by seventy-five (75) basis points (to a minimum of
0.0%) for each 25% increment by which the Volume Weighted Average Price is
greater than the Fixed Conversion Price.


ARTICLE II


PAYMENTS OF PRINCIPAL AND INTEREST

2.1 Monthly Payments. Subject to the terms of this Article II, the Borrower
shall repay one thirty-second (1/32nd) of the Principal Amount (to the extent
such amount has not been converted pursuant to Article III below) (the “Monthly
Principal Amount”), together with interest accrued to date on such portion of
the Principal Amount plus any and all other amounts owing under this Note but
not previously paid (the “Monthly Interest Amount and, together with the Monthly
Principal Amount and all other amounts owing under this Note, collectively, the
“Monthly Amount”), in accordance with Section 2.2 below, on the first business
day of each consecutive calendar month (each, a “Repayment Date”), beginning on
the first such day which occurs one-hundred and twenty days following the date
hereof.

2.2 Cash or Common Stock. Subject to the terms of this Article II, the Borrower
has the sole option to determine whether to satisfy payment of the Monthly
Amount in full on each Repayment Date either in cash or in shares of the
Borrower’s Common Stock, or a combination of both. The Borrower shall deliver to
the Holder a written irrevocable notice in the form of Exhibit B attached hereto
electing to pay such Monthly Amount in full on such Repayment Date in either
cash or Common Stock, or a combination of both (“Repayment Election Notice”).
Such Repayment Election Notice shall be delivered at least ten (10) days prior
to the applicable Repayment Date (the date of such notice being hereinafter
referred to as the “Notice Date”). The Holder shall have the right to defer for
any period of time the payment of the Monthly Amount in shares of Common Stock
in its sole discretion. If such Repayment Election Notice is not delivered
within the prescribed period set forth in the preceding sentence, then the
repayment shall be made in either cash or shares of Common Stock on the same
terms hereunder at the Holder’s sole option. If the Borrower elects or is
required to repay all or a portion of the Monthly Amount in cash on a Repayment
Date, then on such Repayment Date the Borrower shall pay to the Holder 101% of
the Monthly Principal Amount and 100% of the Monthly Interest Amount in
satisfaction of such obligation. If the Borrower elects or is required to repay
any portion of the Monthly Amount in shares of Common Stock, the number of such
shares to be issued for such Repayment Date shall be the number determined by
dividing (x) the portion of the Monthly Amount to be paid in shares of Common
Stock, by (y) the applicable Conversion Price as of such Repayment Date. Any
shares of Common Stock comprising the Monthly Amount are referred to herein as
“Repayment Shares.”

2.3 No Effective Registration. Notwithstanding anything to the contrary herein,
the Borrower shall be prohibited from exercising its right to repay the Monthly
Amount in Repayment Shares (and must deliver cash in respect thereof) and, if
applicable, the Holder shall be prohibited from exercising its right to require
repayment of the Monthly Amount in Repayment Shares if at any time from the
Notice Date until the day on which the Holder receives such Repayment Shares (i)
there fails to exist an effective registration statement covering the resale of
such Repayment Shares or (ii) an Event of Default (as defined in Article V)
exists or occurs which is not waived in writing by the Holder in whole or in
part at the Holder’s option.

2.4 Share Price/Issuance Limitations. Notwithstanding anything to the contrary
herein (a) the Borrower shall have no right to satisfy payment of the Monthly
Amount by delivery of Repayment Shares unless the closing price of the Common
Stock as reported by Bloomberg, L.P. on the Principal Market for any of the
eleven (11) trading days preceding a Repayment Date is greater than 110% of the
Fixed Conversion Price (as defined in Section 3.1 below) and (b) the Borrower
shall not be entitled to issue any Repayment Shares if such issuance would
exceed the difference between the number of shares of Common Stock beneficially
owned by such Holder or issuable upon exercise of warrants held by such Holder
and 4.99% of the outstanding shares of Common Stock of the Borrower. For the
purposes of the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and Rule 13d-3
thereunder. The Holder may void the Repayment Share limitation described in this
Section 2.4 upon 75 days prior notice to the Borrower or without any notice
requirement upon an Event of Default.

2.5 Deemed Conversions. Any repayment of the Monthly Amount in Repayment Shares
pursuant to the terms hereof shall constitute and be deemed a conversion of such
portion of the applicable Principal Amount and accrued interest for all purposes
under this Note (except as otherwise provided herein).

2.6 Optional Prepayments. In the event Borrower wishes to prepay all or a
portion of the Principal Amount or any and all other amounts owing under this
Note (collectively, the “Obligations”), Borrower shall deliver to the Holder
written notice indicating the amount intended to be so prepaid (the “Prepayment
Amount”) and the date on which such prepayment shall be made (the “Prepayment
Date”). Such notice shall be delivered to the Holder at least five (5) Business
Days’ prior to the Prepayment Date. On the Prepayment Date, Borrower shall pay
to the Holder the Applicable Percentage of the Prepayment Amount in satisfaction
of the Prepayment Amount. All such prepayments shall be (a) applied to the
Obligations in such order as the Holder shall elect and (b) credited
(conditional upon final collection) to the Obligations three (3) Business Days
after receipt of such amounts by Holder in good funds in dollars of the United
States of America. Any amount received by Holder after 12:00 noon (New York
time) on any business day shall be deemed received on the next business day. For
purposes of this Section 2.6, the term “Applicable Percentage” means (1) 115%
for the period commencing on the date hereof (the “Closing Date”) and ending on
the first anniversary of the Closing Date, (2) 110% for the period commencing on
the first day following the first anniversary of the Closing Date and ending on
the second anniversary of the Closing Date and (3) 105% for the period
commencing on the first day following the second anniversary of the Closing Date
and ending on the day immediately preceding the Maturity Date. Notwithstanding
the foregoing, in the event the proceeds arising from the sale of the real
property located at 32 Hampshire Road, Salem, New Hampshire (the “Real
Property”) are utilized to pay a Prepayment Amount, the Applicable Percentage
with respect to such payment shall equal zero percent (0%). ARTICLE III


CONVERSION RIGHTS

3.1 Optional Conversion. Subject to the terms of this Article III, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date or thereafter during an Event of Default (as defined in Article V), to
convert all or any portion of the outstanding Principal Amount and/or accrued
interest and fees due and payable into fully paid and nonassessable shares of
Common Stock at the conversion price set forth in Section 3.2 (the “Conversion
Price”). The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.”

3.2 Conversion Price. Subject to adjustment as provided in Section 3.7 hereof,
the Conversion Price per share shall be $1.10 (the “Fixed Conversion Price”). If
an Event of Default has occurred and shall be continuing hereunder, then the
Conversion Price shall be equal to the lower of (i) the Fixed Conversion Price;
or (ii) eighty percent (80%) of the average of the three lowest closing prices
for the Common Stock on the principal trading exchange or market for the Common
Stock, (the “Principal Market”), or on any securities exchange or other
securities market on which the Common Stock is then being listed or traded, for
the thirty (30) trading days prior to but not including the Conversion Date.

3.3 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between the number of shares of Common
Stock beneficially owned by such holder or issuable upon exercise of warrants
held by such holder and 4.99% of the outstanding shares of Common Stock of the
Borrower. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Rule 13d-3 thereunder. The Holder may void the Conversion Share
limitation described in this Section 3.3 upon 75 days prior notice to the
Borrower or without any notice requirement upon an Event of Default.
Notwithstanding the foregoing, to the extent required by the Nasdaq Marketplace
Rules, at no time may the Holder convert all or part of this Note or the
interest payable thereon into a number of Conversion Shares that, together with
any shares of Common Stock acquired upon exercise of warrants held by the
Holder, would in the aggregate exceed 19.99% of the outstanding shares of the
Company’s Common Stock, determined as of the date hereof, without first
obtaining stockholder approval of such issuance of Common Stock (the “Conversion
Limitations”). In obtaining stockholder approval, stockholders shall not be
entitled to vote any shares of Common Stock acquired upon conversion of this
Note and/or exercise of any warrant held by the Holder on such matter. In the
event such approval is so required, then the Company shall (i) within fifteen
(15) days following notice by the Holder to convert an amount in excess of the
Conversion Limitations file proxy materials relating to such stockholder
approval with the Securities and Exchange Commission and (ii) use its best
efforts to obtain as promptly as possible such stockholder approval.

3.4 Mechanics of Conversion. In the event that the Holder elects to convert this
Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (“Notice of
Conversion”) to the Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the amount of Principal Amount, accrued
interest and fees that are being converted. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date. Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). A form of Notice of Conversion that may be employed by the
Holder is annexed hereto as Exhibit A. The Borrower will use commercially
reasonable efforts to cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder as promptly as practicable, but
in any event within three (3) business days. The Company shall use commercially
reasonable efforts, subject to the receipt of reasonably satisfactory customary
supporting documentation, in the context of an exercise of a convertible note in
conjunction with an immediate resale of the underlying shares, to issue such
shares by crediting the account of the Holder’s designated broker with the
Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system after receipt by the Borrower of the Notice of
Conversion (the “Delivery Date”), if so requested by the Holder.

        In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such Common
Stock, unless the Holder provides the Borrower written instructions to the
contrary.

3.5 Partial Conversions. In the event of any partial conversions of outstanding
Principal Amount pursuant to this Article III, such conversions shall be deemed
to constitute conversions of outstanding Principal Amount applying to Monthly
Amounts for the Repayment Dates in chronological order.

3.6 Late Payments. The Borrower understands that a delay in the delivery of the
shares of Common Stock required pursuant to this Article beyond the Delivery
Date could result in economic loss to the Holder. As compensation to the Holder
for such loss, the Borrower agrees to pay late payments to the Holder for late
issuance of the such shares required pursuant to this Article III upon
conversion of the Note, in the amount equal to the greater of (i) $250 per
business day after the Delivery Date and (ii) the Holder’s actual damages from
such delayed delivery. The Borrower shall pay any payments incurred under this
Section in immediately available funds upon demand and, in the case of actual
damages, accompanied by reasonable documentation of the amount of such damages.

3.7 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Sections 3.1 and 3.2, shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows: A. Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change. B. Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Fixed Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

C.     Share Issuances. Subject to the provisions of this Section 3.7, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock to a person other than the
Holder (otherwise than (i) pursuant to Subsections A or B above; (ii) pursuant
to options, warrants, or other obligations to issue shares outstanding on the
date hereof as set forth in the Schedules to the Purchase Agreement dated as of
the date hereof between the Borrower and the Holder, which agreement is
incorporated herein by this reference (the “Purchase Agreement”); or (iii)
pursuant to options that may be issued under any employee incentive stock option
and/or any qualified stock option plan adopted by the Borrower) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price. For purposes hereof, the issuance
of any security of the Borrower convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Conversion Price only upon
the conversion, exercise or exchange of such securities. D. Computation of
Consideration. For purposes of any computation respecting consideration received
pursuant to Subsection C above, the following shall apply:

(a)     in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith; (b) in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors of the Company (irrespective of the accounting
treatment thereof); and (c) in the case of the issuance of securities
convertible into or exchangeable for shares of Common Stock, the aggregate
consideration received therefor shall be deemed to be the consideration received
by the Company for the issuance of such securities plus the additional minimum
consideration, if any, to be received by the Company upon the conversion or
exchange thereof (the consideration in each case to be determined in the same
manner as provided in clauses (a) and (b) of this Subsection (D)).

3.8 Reservation of Shares. During the period the conversion right exists, the
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note. The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.

3.9 Registration Rights. The Holder has been granted registration rights with
respect to the shares of Common Stock issuable upon conversion of this Note as
more fully set forth in a Registration Rights Agreement dated the date hereof.


ARTICLE IV


EVENT OF DEFAULT

        The occurrence of any of the following events is an Event of Default
(“Event of Default”):

4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
any installment of principal, interest or other fees hereon or in respect of any
other promissory note issued pursuant to the Purchase Agreement when due.

4.2 Breach of Covenant. The Borrower breaches any covenant or other term or
condition of this Note or the Purchase Agreement (as hereafter defined) in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after the occurrence thereof.

4.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Purchase Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading.

4.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $250,000, and shall remain unvacated, unbonded or unstayed for a
period of ninety (90) days.

4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower.

4.7 Stop Trade; Delisting. (a) An SEC stop trade order or Principal Market
trading suspension of the Common Stock for 5 consecutive days or 5 days during a
period of 10 consecutive days, excluding in all cases a suspension of all
trading on a Principal Market or (b) Borrower’s Common Stock shall fail to be
listed on a Principal Market or any securities exchange or other securities
market (including the Nasdaq OTC Bulletin Board, but excluding the pink and
yellow sheets).

4.8 Guaranty. (a) Any guarantor of all or any part of the obligations owing
under this Note (each, a “Guarantor”) attempts to terminate, challenges the
validity of, or its liability under any guaranty agreement made in favor of the
Holder (each, a “Guaranty”), (b) any Guarantor shall default under any Guaranty
or any guaranty security agreement made in favor of the Holder (each a “Guaranty
Security Agreement”), which such default is not cured within any applicable cure
or grace period or (c) any Guaranty or Guaranty Security Agreement shall cease
to be valid, binding and enforceable in accordance with its terms.

4.9 Further Encumbrance. The Borrower shall not encumber, mortgage, pledge,
assign or grant any lien or security interest in the Real Property to any person
or entity.

4.10 Existing Note. An Event of Default shall have occurred under and as defined
in the Secured Convertible Note in the original principal amount of $4,000,000
dated February 20, 2004 made by the Borrower in favor of the Holder and/or the
Secured Convertible Note in the original principal amount of $2,500,000 dated as
of September 24, 2003 made by the Borrower in favor of the Holder (as each may
be amended, modified or supplemented from time to time) which shall not have
been cured during any applicable cure or grace period.

4.11 Mortgage. An Event of Default shall have occurred under and as defined in
the Mortgage dated as of the date hereof made by the Borrower in favor of the
Holder (as amended, modified or supplemented from time to time) with respect to
the Real Property which shall not have been cured during any applicable cure or
grace period.

4.12 Cross Default. An Event of Default shall have occurred under and as defined
in any one or more of the Smithfield Documents which shall not have been cured
during any applicable cure or grace period. For purposes hereof, the term
“Smithfield Documents” means the Secured Convertible Note in the original
principal amount of $5,000,000 dated June ___, 2004 made by Borrower in favor of
Smithfield Fiduciary LLC (“Smithfield”), the Security Agreement dated June ___,
2004 made by Borrower in favor of Smithfield, the Secured Convertible Note in
the original principal amount of $500,000 dated December ___, 2004 made by
Borrower in favor of Smithfield and the Mortgage dated December ___, 2004 made
by Borrower in favor of Smithfield, as each may be amended, modified and
supplemented from time to time.


ARTICLE V


DEFAULT PAYMENT

5.1 Default Rate. Upon the occurrence and during the continuance of an Event of
Default, a default interest rate of 5% per annum above the Interest Rate shall
apply to the amounts owed hereunder. 5.2 Cumulative Remedies. The remedies under
this Note shall be cumulative.


ARTICLE VI


MISCELLANEOUS

6.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

6.2 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address as set forth on the signature page to the Purchase
Agreement executed in connection herewith and to the Holder at the address set
forth on the signature page to the Purchase Agreement for such Holder, with a
copy to Scott J. Giordano, Esq., Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, facsimile number (212) 407-4990, or at such other address as the
Borrower or the Holder may designate by ten days advance written notice to the
other parties hereto. A Notice of Conversion shall be deemed given when made to
the Borrower pursuant to the Purchase Agreement.

6.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

6.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder. 6.5 Cost of
Collection. If default is made in the payment of this Note, the Borrower shall
pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

6.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. 6.7 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

6.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other. 6.9 Management Fee. Simultaneously with the execution of this
Note, the Borrower shall pay to Laurus Capital Management, LLC a management fee
in an amount equal to three and one-half percent (3.5%) of the Principal Amount,
which such amount at the Holder’s option may be deducted from funds made
available by the Holder to the Borrower hereunder.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in
its name effective as of this ___day of December, 2004.

        

STOCKERYALE, INC.

By: /s/___________________________

WITNESS:

_________________________________

--------------------------------------------------------------------------------


NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the Note)

        The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by STOCKERYALE, INC. (the
“Company”) on December __, 2004 into Shares of Common Stock of the Company
according to the conditions set forth in such Note, as of the date written
below.

Date of Conversion:

_________________________________________________________________

Conversion Price:

_________________________________________________________________

Shares To Be Delivered:

_________________________________________________________________

Signature:

_________________________________________________________________

Print Name:

_________________________________________________________________

Address:

_________________________________________________________________

 

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REPAYMENT ELECTION NOTICE

To: [HOLDER AT HOLDER'S ADDRESS]

        Pursuant to Section 2.2 the Note of StockerYale, Inc. (the "Company")
issued on June 10, 2004 we hereby notify you that we are irrevocably electing to
repay the outstanding Monthly Amount (as defined in the Note) due on the
Repayment Date (as defined in the Note) which occurs on ______, 20__ (CHECK
ONE):         

_____ In full in cash on such Repayment Date.

_____ In full in shares of the Company's Common Stock within three (3) trading
days following such Repayment Date.

StockerYale, Inc.

By: /s/                                                                 

Name: ____________________________________

Title: ______________________________________

--------------------------------------------------------------------------------